Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The foreign and non-patent literature listed in the information disclosure statement of 22 July 2021 are found in the parent applications 16/025716 and 14/887716.
Specification
The disclosure is objected to because of the following informalities: 
The status of parent application 16/025716 mentioned in paragraph [0001] needs to be updated. 
Paragraphs [0018], [0022] and [0027] refer to an x variable but there is no mention of this variable in any of the previous paragraphs. Furthermore these paragraphs state the Y-phrase ferrite can include Sr2Co2Fe12O22 while paragraphs [0006], [0010] and [0014]  states the Y-phrase ferrite is Sr2Co2Fe12O22. Thus it is unclear if the ferrite is limited to Sr2Co2Fe12O22 or if it can be a mixture of Sr2Co2Fe12O22 and another material.  Paragraphs [0019], [0023],  and [0028] refer to variable M but there is no mention of this variable in any of the previous paragraphs. Paragraphs [0024] and [0029] state the potassium can come from potassium carbonate, but it is unclear how this statement relates to the teachings of the previous paragraphs which do not discuss any process of making the disclosed ferrites. Thus it is unclear how the teachings in paragraphs [0018], [0019], [0022]-[0024] and [0027]-[0029] relate to the teachings in the previous paragraphs [0006]-[0017]. 
In pargraph [0142], the number in the sentence “In box 50, powder is provided” should be “51” not “50”, as shown in figure 12. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
These claims teach a Y phase hexagonal ferrite material including, or comprising, Sr, Co, Fr and O, where the ferrite is doped with an alkali metal and a charge compensation. The specification teaches, for example in paragraphs [0006], [0010], [0014], [0081], [0128], [0148]-[0158], and in the disclosed formulas, a Y phase hexagonal ferrite material of Sr2Co2Fe12O22 which is a Y phase hexagonal ferrite material consisting of Sr, Co, Fe and O. Thus the ferrite of the specification does not describe the claimed ferrite and therefore the claimed subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9, 13, 14, 16, 18, 19 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 3, 5-9, 13 and 14 of copending Application No. 17/203598 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the Y phase hexagonal ferrite of Sr, Co, Fe and O doped with sodium and a trivalent charge compensating ion, such as Sc or In, where sodium is doped on the strontium site and the trivalent charge compensating ion doped on the cobalt site claimed in the copending application suggest the ferrite claimed in this application. The antenna comprising the doped ferrite claimed in the copending application suggest the radiofrequency devices and antenna claimed in this application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 9, 13-16 and 18-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21, 22, 25, 26, 28-30 and 32-34 of copending Application No. 17/203598 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the Y phase hexagonal ferrite of Sr, Co, Fe and O doped with sodium and a trivalent charge compensating ion, such as Sc or In, where sodium is doped on the strontium site and the trivalent charge compensating ion doped on the cobalt site claimed in the copending application suggest the ferrite claimed in this application. The copending claims teach the claimed ferrite has a loss factor at 1 GHz which falls within the range claimed in this application. The antenna comprising the doped ferrite claimed in the copending application suggest the radiofrequency devices and antenna claimed in this application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 9, 13-16 and 18-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-12 and 18 of U.S. Patent No. 10,026,530. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented antenna and hexagonal ferrite material suggests the hexagonal ferrite material, the radiofrequency device and antenna claimed in this application since the patented ferrite is a Y-phase ferrite of the formula Sr2-xKxCo2-xM+3xFe12O22, where M+3 can be Sc or In. This formula meets the formulaic  requirements of claims 9 and 16. The patented ferrite has a loss factor range at 1 GHz which falls within the loss factor range at 1 GHz claimed in this application.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,032,547. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the patented claimed fall within the scope of the claims in this application. The patented claims are essentially the same as those intis application except they teach the Y phase ferrite material has the formula Sr2Co2Fe12O22 which falls within the Y phase ferrite material including SR, Co, Fe and O claimed in this application.
Claims 9, 13-16 and 18-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 8, 15, 18 and 20 of U.S. Patent No. 10,026,530. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented radiofrequency device, antenna and hexagonal ferrite material suggests the hexagonal ferrite material, the radiofrequency device and antenna claimed in this application since the patented ferrite is a Y-phase ferrite of the formula Sr2-xNaxCo2-xM+3xFe12O22, where M+3 can be Sc or In. This formula meets the formulaic requirements of claims 9 and 16. The patented ferrite has a loss factor range at 1 GHz which falls within the loss factor range at 1 GHz claimed in this application.
Claims 9-13, 16-18 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-6, 12, 17 and 18 of U.S. Patent No. 10,461,435. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented ferrite of the formula Sr2-xNaxCo2-xScxFe12O22 doped with Si or Mn or both Si and Mn and the radiofrequency device and antenna containing the ferrite doped with both Si and Mn suggest the ferrite, antenna and radiofrequency device claimed in this application. While the patented claims do not teach the function of the taught Si and Mn dopants, the specification of the patent teaches the silicon dopant acts as a grain growth inhibitor and the manganese dopant prevent reduction of iron in the ferrite to Fe+3 (col. 2, line 64-col. 3, line 3; col. 3, lines 16-22 and 34-40 and col. 17, line 62-col. 18, line 6).
Claims 9, 13, 14, 16, 18, 19 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5 and 9-15 of U.S. Patent No. 10,984,928 Although the claims at issue are not identical, they are not patentably distinct from each other because the patented radiofrequency device, antenna and hexagonal ferrite material suggests the hexagonal ferrite material, the radiofrequency device and antenna claimed in this application since the patented ferrite is a Y-phase ferrite of the formula Sr2-xNaxCo2-xM+3xFe12O22, where M+3 can be Sc or In. This formula meets the formulaic requirements of claims 9 and 16. 
Claims 9 and 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,026,530. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented hexagonal ferrite material suggests the hexagonal ferrite material claimed in this application since the patented ferrite is a Y-phase ferrite of the formula Sr2-xKxCo2-xM+3xFe12O22, where M+3 can be Sc or In. This formula meets the formulaic  requirements of claims 9 and 16. The patented ferrite has a loss factor range at 1 GHz which falls within the loss factor range at 1 GHz claimed in this application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
6/15/22